 



Exhibit 10.1

 

REINSTATEMENT OF AND FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT

 

This REINSTATEMENT OF AND FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this
“First Amendment”), is made as of this 19th day of July, 2019 (the “Effective
Date”), by and between HERI AUM LLC, a South Carolina limited liability company
(the “Seller”); and MEDALIST DIVERSIFIED HOLDINGS, L.P., a Delaware limited
partnership (the “Purchaser”).

 

RECITALS

 

A.           Seller and Purchaser entered into that certain Purchase and Sale
Agreement (the “Agreement”) effective as of May 24, 2019, regarding the purchase
of the Property, which is more particularly described in the Agreement.

 

B.           The Purchaser terminated the Agreement by letter from Purchaser’s
counsel dated as of June 21, 2019 (the “Termination Letter”).

 

C.           The parties have agreed to modify and amend the Agreement as more
particularly set forth in this First Amendment.

 

AMENDMENT

 

NOW, THEREFORE, in consideration of the mutual promises herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, the parties agree as follows:

 

1.          Definitions. All capitalized terms used this in this First Amendment
but not otherwise defined shall have their same meanings as set forth in the
Agreement.

 

2.          Reinstatement of Agreement. The Agreement is hereby reinstated as
modified by this First Amendment. The Purchaser’s Termination Letter shall, upon
full execution of this First Amendment, be deemed rescinded.

 

3.          Purchase Price.

 

a.           The initial sentence of Section 3.1 of the Agreement is hereby
deleted in its entirety and the following substituted therefor:

 

“The Purchase Price for the Property shall be Nine Million Seven Hundred Fifty
Thousand and 00/100 Dollars ($9,750,000.00).”

 

b.           The last sentence of Section 3.1 of the Agreement is hereby deleted
in its entirety.

 

 

 

 

4.          Inspection Date. The Inspection Date is hereby extended until August
19, 2019. All references to the Inspection Date shall hereafter refer to August
19, 2019, as the same may be extended pursuant to Section 5.1 of the Agreement.

 

5.          Equipment Lease. At Closing, Seller shall deliver assignments of the
leases and financing agreements (the “Equipment Agreements”) listed on Exhibit A
to this First Amendment to Purchaser, which assignments shall include written
consents to such assignments executed the lenders and lessors under the
Equipment Agreements in accordance with the terms thereof. Seller’s obligations
under this paragraph shall be considered a condition to Purchaser’s obligation
to close to which the provisions of Section 7.3 of the Agreement shall apply. In
the event Seller is unable to obtain the assignments and consents required by
this paragraph for one or more of the Equipment Agreements, Seller shall pay the
full amount due under such Equipment Agreements and obtain a discharge under any
lien or security interests on the equipment subject to such Equipment
Agreements, whereupon such equipment shall be added to the bill of sale to be
delivered pursuant to Section 7.2.2 of the Agreement.

 

6.          Payment of Reaffiliation Fee. The Agreement is hereby amended by
adding the following Section 7.4.4 thereto:

 

“7.4.4 Notwithstanding any provision of Section 2.3 to the contrary, at Closing
the Purchaser shall receive credits to the Purchase Price from Seller on the
settlement statement (a) in the amount of Thirty-Four Thousand and 00/100
Dollars ($34,000.00) as partial payment of the reaffiliation fee due to the
Franchisor under the Existing Best Western Franchise Documents, and (b) in the
amount of Three Thousand Seven Hundred Fifty and 00/100 Dollars ($3,750.00) as
partial payment for the preparation of an inventory report for the Personal
Property.”

 

7.          Survival of Seller’s Representations and Warranties. The second
sentence of Section 6.1.19 of the Agreement is hereby deleted in its entirety
and the following substituted therefor:

 

Notwithstanding anything to the contrary contained in this Section 6.1.19,
Seller shall have no liability to Purchaser for the breach of any representation
or warranty made in this Agreement unless the loss resulting from Seller’s
breach of its representations and warranties exceeds, in the aggregate, Twenty
Thousand and No/100 Dollars ($20,000.00), in which event Seller shall be liable
for each dollar of damages resulting from the breach or breaches of its
representations and warranties; provided, however, in no event shall Seller’s
total liability for any such breach or breaches exceed, in the aggregate, (i)
Five Hundred Thousand and 00/100 Dollars ($500,000.00) for any breach for which
Purchaser delivers notice thereof to Seller during the first five (5) months of
the Survival Period, and (ii) Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00) for any breach for which Purchaser delivers notice thereof to
Seller during the last seven (7) months of the Survival Period.

 

 

 

 

 

8.          Ratification. The parties hereby ratify and affirm the Agreement,
which Agreement shall remain in full force and effect, except as specifically
modified by this First Amendment.

 

9.          Counterpart Signatures. This First Amendment may be signed in any
number of counterparts, each of which shall be deemed to be an original and all
of which taken together shall constitute one and the same instrument.

 

10.         Facsimile and PDF Signatures. Handwritten signatures to this First
Amendment transmitted by telecopy or electronic mail (for example, through use
of a Portable Document Format or “PDF” file) shall be valid and effective to
bind the party so signing. Each party to this First Amendment shall be bound by
its own telecopied or electronically transmitted handwritten signature and shall
accept the telecopied or electronically transmitted handwritten signature of the
other party to this First Amendment.

 

[Remainder of page intentionally left blank; signatures to follow on next
pages.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first written above.

 

  SELLER:       HERI AUM LLC,   a South Carolina limited liability company

 

  By: /s/ Hiten Patel   Name: Hiten Patel   Title: Member

 

  PURCHASER:       MEDALIST DIVERSIFIED HOLDINGS, L.P.,   a Delaware limited
partnership

 

  By: /s/ William R. Elliott     William R. Elliott, Authorized Signatory

 



 

